Title: John Quincy Adams to Abigail Adams, 16 August 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Mother:
            The Hague August 16. 1796.
          
          I have still to thank you for a very few lines addressed to myself, and for about half of a long Letter to my brother dated June 10.— The quotation expressive of the universal power of Love was pleasant, and the recommendation to my brother to fix his choice upon a person of manners habits and sentiments such as are likely to be found only in our own Country is judicious.— I have already given you my sentiments and explained to you my conduct on this score. If upon the whole I have done wrong, I shall be the principal sufferer.— But I must say, that if I had accepted the designation of any judgment upon Earth, or of any Sentiment but my own, I am sure I should have been unhappy; and if I had waited until all the requisites, I will not say of my father’s, but even of my own opinion, could have been combined, I should have been certainly doomed to perpetual celibacy.— The matrimonial union you know is always professedly for better for worse, and to expect or require that the principle of making it altogether for better should be pursued inflexibly, would be not only to discover some deficiency of knowledge of human nature, but to mistake the essential character of the institution.— Prudence is a sorry match-maker.— She has been so rigorous in her councils to me, that I became quite weary of them, and would not allow even her claim of exercising a negative.— In discussing the question with me, she owned that upon the important articles of the person, the manners, the mind, and as far as she could discern, the heart, she had not a word of objection to make.— She muttered some question about the fortune, which I told her I

was unable to answer, and would not take the trouble to enquire.— But at the Country and the habits of life necessarily formed by it, she made her great stand.— The first was irremediable; but I had many things to say in mitigation of the second.— Prudence would not hear me, and I returned the compliment.— But the essential point being settled, she returned immediately and presided at the deliberation upon the point of time. She prescribed a temporary separation and was obeyed: she forbad even any express limitation of the time during which it was to continue, but said its termination must depend upon her alone.— We sighed, but we paid unqualified submission and parted.— Since then an Event has occurred upon which Prudence has suggested to me, that she proposes soon to remove her prohibition, and rather to recommend at once, what she could not prevent
          To be poetical is a privilege of Lovers, and to be allegorical a privilege of Poetry. When the sordid iron of oeconomical arrangements, is mingled with the pure gold of a lover’s passion, the meanness of the mixture needs to be disguised in description by some ornament of language or of Fancy. You will understand what I mean to say, and I hope you will not disapprove my intentions.
          Your letter observes that all was calm and tranquil at the time of its date. I very much doubt whether the case will be the same, when you shall receive this.
          
            “Oh! place and greatness, millions of false eyes
            Are fix’d upon thee! volumes of report
            Run with their false and most contrarious quests
            Upon thy doings! thousand ’scapes of wit
            Make thee the father of their idle dream,
            And rack thee in their fancies.”—
          
          But that is not all. In my opinion a time of severe trial is again approaching for our Country, and every example which even the American People have given within these few years of indulging their momentary Passions has led me to consider them as more and more dangerous to their permanent welfare. To be in the centre of the stream when the tornado rises in its greatest fury, may gratify some sensations; but to unambitious minds like mine, it is very far from being desirable.
          In my father’s last Letter he observes that the fame of my friends Otis and Cooper, will spread faster than mine. That a Mission abroad is but an ostracism; but that I may enjoy it if I like it.— I do

rather imagine, though I speak it with proper deference, that when this was written, my father was altogether unacquainted, with a new destination, to which I was however then designated, and which has been notified to me in terms which it would not become me to repeat, but which have made a deep impression upon my heart and mind. The destination, I have accepted, and shall therefore be still continued some time longer in the diplomatic career.— My fame will not spread upon the bold and rapid wing on which my fathers inclination would guide its flight— The Ostracism will still discard my person and my reputation from the centre of all my Ambition, which is my Country; but it will not discard my services, which I may be permitted to hope will be [use]ful services.— “There is room enough in the world for both of us”— I was taught [this max]im, very early in life, and hope that I shall never abandon it either in my conduct [or in my feelin]gs.— But if the spreading fame of any man on Earth could give me a pang, which I think it cannot, it would assuredly not be that of my friends Cooper and Otis, whose weight and influence will contribute to the promotion of a good cause, and whom I am much more disposed to consider as fellow-labourers than as rivals. I suppose my father knows well the natural indolence of my disposition, and the unaspiring character of my temper. He thinks there is danger of its degenerating into absolute sloth and negligence, and proposes perhaps to stimulate my Industry, by instigating my emulation. I am ever grateful for these as for all the innumerable other proofs of his kindness and affection; if I have in my composition a spark of any valuable quality, I am indebted to his care for the breath that has kept it alive, and I hope to make such an use of it, as shall prove that it was not bestowed in vain; but I may express to you the sincere opinion that a career of fame, and yet more a career of ambition may commence with a progress too rapid in a Country where the latter has constitutional boundaries, which I never can be desirous to overpass or to see removed, and where the former is subject to so many variations and revolutions of popular opinion.
          I have observed to you that from the internal evidence of my father’s last Letter, I conclude that he did not even suspect the new appointment which was already conferred upon me. You will not attribute it to any thing like filial ingratitude if I add that this idea gives me singular pleasure. I can support very well the thought of being indebted much for my advancement to his merits, but I could not bear that of attributing it to his agency.— Louis the 14th: was one

day expressing his astonishment, at the stupidity of a certain Ambassador at his Court—“Depend upon it, Sire,” said the Count de Grammont to him, “he must be the relation of some Minister.”— I have no desire to be the object of application for a similar reflection.
          Our friend Mr: Luzac, who I am sorry to say is no longer Professor Luzac, is publishing a collection consisting of the Orations which he delivered on entering upon the functions of his Professorship, and on the expiration of his administration as Rector Magnificus, or Principal of the University at Leyden, together with some curious and scientific dissertations. He has dedicated the whole to my father in an elegant Latin Epistle which is to appear at the head of [the wor]k. This is the public mark of his respect which he has intimated in a lett[er to my father]. He has desired me to forward a copy of the book for my father and one for the American Academy, as soon as the collection shall be completed, which I shall accordingly do.
          The news of the day may be comprized in the general information that the french armies in Italy and in Germany are universally triumphant and that a Peace between France and all Germany, unless perhaps it be the Emperor as head of the house of Austria, may be very soon expected.— They denounce nothing less than Death and Destruction against G. Britain, and are making tremendous preparations for a deadly conflict with her alone. All this apparatus however may be followed by something to be called Peace, before the next Summer. You will see in the papers there has been an attempt to dispatch the french pretender by assassination.— Who now would wish to be one of the Bourbons?
          My brother is well, and will doubtless write you soon himself.— Whitcomb is recovering from his fever and ague.— Love and duty to all friends, especially to my honoured Grand-Mother.— Continue to write me under cover to Mr: Johnson at London, or directly here.—
          Your dutiful Son
          
            J. Q. A.
          
        